Citation Nr: 1309566	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than July 15, 1991, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran had a hearing before the Board in June 2012 and the transcript is of record.

The issue of entitlement to an effective date earlier than November 29, 1983, for the grant of service connection for PTSD, to include on the basis of clear and unmistakable error (CUE) in a prior rating decision, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO issued a rating decision in April 2000 awarding the Veteran a 100 percent rating for his PTSD, effective September 5, 1991; the Veteran appealed the effective date and ultimately the Board awarded the Veteran an earlier effective date of July 15, 1991, but not earlier, in a December 2002 Board decision.

2.  The Veteran initiated an appeal of the December 2002 Board decision, but subsequently withdrew the claim; a July 2003 Order from the Court of Appeals for Veterans Claims (CAVC) dismissed the claim.

3.  In May 2004, the Veteran initiated a free-standing earlier effective date claim again seeking an effective date earlier than July 15, 1991, for the 100 percent award for PTSD.

4.  Ultimately, the Board denied the claim as a matter of law in a February 2009 decision and the Veteran did not appeal.

5.  In March 2009, the Veteran filed a claim for entitlement to an effective date prior to July 15, 1991 for the 100 percent award for PTSD. 

6.  The Veteran also filed an August 2010 "Motion for Reconsideration" for the February 2009 Board denial, which was denied in October 2010.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to July 15, 1991, for the grant of a 100 percent rating for PTSD is without legal merit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran was awarded a 100 percent rating for his PTSD in an April 2000 rating decision.  Originally the RO awarded an effective date of September 5, 1991, but the Veteran appealed and the Board ultimately granted an earlier effective date of July 15, 1991, in a December 2002 Board decision.

It appears the Veteran filed an appeal with the CAVC, but subsequently withdrew the claim.  The CAVC issued an Order in July 2003 dismissing the claim.  

The Veteran initiated a new claim in May 2004 seeking an earlier effective date for the 100 percent award.  The Veteran believes the 100 percent award should date back to the date of original service connection:  November 29, 1983.  Alternatively, he feels he has been 100 percent disabled due to PTSD since separation from the military in August 1971.

This claim was also denied by the RO and ultimately the Board.  In a February 2009 Board decision, the Board explained that free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  

The Veteran now once again seeks an earlier effective date for the 100 percent award for PTSD.  It is clear from the Veteran's submitted statements and testimony before the Board that he does not dispute the fact that the Board already denied this claim in a final February 2009 Board decision.

He filed a "Motion for Reconsideration" in August 2010, which was denied by the Board in October 2010.  The Veteran also does not dispute this fact.

Rather, the claim at issue here wholly concerns whether the Veteran is entitled to an effective date prior to July 15, 1991, for the grant of a 100 percent rating for his PTSD.  Despite the Veteran's various claims regarding the handling of his case in the 1970s and 1980s, his current appeal bears no relationship to his 1970s claim of entitlement to service connection for PTSD, or the denial thereof.

After a Board decision is final, it may be revised through reconsideration or on the basis of clear and unmistakable error (CUE).  In this case, the Veteran has not alleged CUE with specificity and his motion for reconsideration was denied in October 2010.  Accordingly, his current appeal must be denied as a matter of law.  

Additionally, the December 2002 Board decision, which originally considered the earlier effective date claim and awarded an effective date of July 15, 1991, is final.  See 38 U.S.C.A. § 7104.  Any subsequent free-standing claim seeking an earlier effective date will be and must be denied as a matter of law


ORDER

Entitlement to an effective date earlier than July 15, 1991, for the grant of a 100 percent rating for posttraumatic stress disorder is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


